EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claims 8 and 15, is allowable is because the closest prior art of record, US 2022/0070757 and US 9807669, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of establishing a data traffic session for a user equipment (UE) on a network that includes receiving, by a session management node, from the UE, a request to set up the data traffic session; determining, by the session management node, an availability or unavailability of a first packet routing node to handle UE data traffic, wherein determining the availability or unavailability of the first packet routing node to handle UE data traffic comprises receiving an indication of the availability or unavailability of the first packet routing node from a network repository; based at least on determining that the first packet routing node is available to handle UE data traffic, establishing the data traffic session with the first packet routing node; and based at least on determining that the first packet routing node is unavailable to handle UE data traffic, establishing the data traffic session with an available alternate packet routing node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2022/0070757 pertains to detecting that a path between the first NF and a second NF is failed or the second NF is failed, wherein the second NF maintains one or more data network connections or sessions established between one or more UEs and one or more data networks; selecting an available second NF for the at least one of the one or more data network connections or sessions
US 9807669 pertains to a mobility management entity receiving a plurality of status reports from a plurality of packet data network gateways, and identifying a communication request for a wireless communication device; determining a communication path for the wireless communication device based on the plurality of status reports, and initiating a communication for the wireless communication device via the communication path.
US 2022/0141718 pertains to the same user plane anchor point is selected as a User Equipment (UE) moves across multiple access networks in a 5G network
US 2019/0223076 pertains to associating each Serving Gateway with a corresponding Packet Data Network gateway to provide a particular type of wireless service to mobile devices in the wireless communication network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466